Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status: claims 11-19 are pending in this Office Action.  

Response to Arguments

Prior Art Reiection:
	Applicant's arguments to claim 11 have been fully considered but they are deemed not persuasive. Please see the new mapping in below

DETAILED ACTION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 15-18 Invoke 35 U.S.C. 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: apparatus, receiving module, calling module, result returning module, client receiving unit, storing module, server calling unit in claim 15-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows: 	1. Determining the scope and contents of the prior art. 	2. Ascertaining the differences between the prior art and the claims at issue. 	3. Resolving the level of ordinary skill in the pertinent art. 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 11-12, 14-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Hendrick (US20160034872) hereafter referred to as “Hendrick”.
NOTE: the citation of Hendrick rely on various embodiments. Thus, a 35 U.S.C. 103 rejection is suitable, as anticipation requires the reference to teach each and every element as set forth in the claim (See MPEP §2131 "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference” … The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required”).
Regarding to claim 11:
Hendrick teaches A method for managing a hardware module of a point of sale (POS) terminal, comprising ([0022] manage, at least, physical and online product purchases. [0034] provides the hardware that a customer interacts with when purchasing their products):
a client terminal and a unique one server terminal, both in an intermediate layer between an application layer and a system layer ([0034] A vendor supplied SCO subsystem 102, provides the hardware that a customer interacts with when purchasing their products. [0019] the virtual basket (of vendor server/SCO) is unique to each customer. Fig. 2 [0038] In some embodiments, the translation layer 206 (web server) can reside on a POS controller 208 [0042] a translation layer mediates communication between the respective execution systems (e.g., POS and SCO systems) – see POS 122 and SOS 102 on fig. 1B). Note: a vendor SCO is a unique one server terminal), wherein the method comprises:
receiving a request to use a hardware module of the POS terminal initiated by an application of the POS terminal by calling a unified interface, wherein the request carries an identifier of the hardware module of the POS terminal (See SCO subsystem clients 1, 2, 3 on Fig. 2. [0034] A vendor supplied SCO subsystem 102, provides the hardware that a customer interacts with when purchasing their products. [0020] receive purchase execution information … from at least one purchase subsystem (e.g., POS subsystem, SCO subsystem, cashier system, self check out kiosk, mobile device with app., etc.). [0019] The vendor hardware can then execute any purchases. [0043] SCO service calls … the vendor's client application communicates purchase services request according to universal formatting requirements. Note: vendor is identifier);
storing the request in a shared memory of the unique one server terminal and the client terminal in a queue according to an order of the initiated request ([0039-0040] configured to queue POS events … online transactions can be incorporated into a customer queue … The purchase service request can be queued on the system 200. [0049] executing on a POS controller generates the POS events … queued for communication, for example, in a storage database for the event queue 412. [0050] at 414 a service request is initiated to capture existing requests for the client, for example, held in the event queue 412. [0047] purchase events (e.g., queued requests)
calling a hardware interface of the hardware module of the POS terminal according to the identifier of the hardware module of the POS terminal ([0019] The vendor hardware can then execute any purchases. [0020] a self check out ("SCO") … receive purchase execution information … wherein the purchase execution information is communicated in a first format associated with a first purchase subsystem (e.g., SCO subsystem. [0034] A vendor supplied SCO subsystem 102, provides the hardware that a customer interacts with when purchasing their products) ; and
returning an execution result of calling the hardware interface to the application of the POS terminal that initiates the request (See fig. 1A for a display result. [0020] receive updated purchase information from the calculation subsystem for display on an interface of the first purchase subsystem. [0044] The results or the calculations are then be passed back through the translation layer to the vendor client application and displayed, for example, by a vendor application on the SCO system).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Hendrick in various embodiments to further implement a client terminal and a unique one server terminal, both in an intermediate layer between an application layer and a system layer.  One would be motivated to do so because in order to improve better system and method to provide the translation layer can reside on a POS controller (Hendrick, [0038).
Regarding to claim 12:
The method according to claim 11, wherein said receiving the request further comprises:
receiving, by the client terminal, the request to use the hardware module of the POS terminal initiated by the application of the POS terminal by calling the unified interface ([0034] A vendor supplied SCO subsystem 102, provides the hardware that a customer interacts with when purchasing their products. [0031] an SCO system includes a translation layer. [0050] the SCO client 415 is configured to initiate a “getPOSevent” function. See SCO subsystem client 1, 2, 3 on Fig. 2.  [0020] receive purchase execution information … is communicated in a first format associated with a first purchase subsystem (e.g., SCO subsystem, mobile device with SCO application, hand held scanners, etc.), the method further comprising:
storing, by the client terminal, the request in the shared memory of the unique one server terminal and the client terminal in the queue manner according to the order of the request ([0039-0040] configured to queue POS events … online transactions can be incorporated into a customer queue … The purchase service request can be queued on the system 200. [0049] executing on a POS controller generates the POS events … queued for communication, for example, in a storage database for the event queue 412. [0050] at 414 a service request is initiated to capture existing requests for the client, for example, held in the event queue 412. [0047] purchase events (e.g., queued requests)
reading, by the unique one server terminal, the request from the shared memory (Fig.4 see event queue 412. [0047] purchase events (e.g., queued requests). [0019] add layaway items, which are added into their virtual cart, shop in the store, and get to check out and be able to pay for all the items. [0050] the SCO client 415 is configured to initiate a “getPOSevent” function configured to capture any existing POS events in the client's event queue); and 
calling the hardware interface of the hardware module according to the identifier of the hardware module (([0034] A vendor supplied SCO subsystem 102, provides the hardware that a customer interacts with when purchasing their products. [0044] The results or the calculations are then be passed back through the translation layer to the vendor client application and displayed, for example, by a vendor application on the SCO system). 
Regarding to claim 14:
The method according to claim 11, wherein the identifier of the hardware module is specified in an input parameter of the unified interface ([0042] a universal communication format can be specified for service requests and by implementing the universal format any device can integrate directly with the system (e.g., via the translation layer). In one example, a communication model defines the framework and formatting needs to specify to SCO and/or POS vendors to ensure all applications clients are built in compliance with the same formatting. Note: define framework/structure to specify SCO vendor is specify the identifier in input parameter. See spec [0054] the developers of the applications … specify the identifier of the hardware module to be used in the input parameter of the unified interface)
Regarding to claim 15:
	[Rejection rationale for claim 11 is applicable].
Regarding to claim 16:
	[Rejection rationale for claim 12 is applicable].
Regarding to claim 18:
[Rejection rationale for claim 14 is applicable].
Regarding to claim 19:
[Rejection rationale for claim 11 is applicable].

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrick (US20160034872), in view of Dale (US20080034379).
Regarding to claim 13:
 	Hendrick teaches The method according to claim 12, 
	Hendrick does not explicitly disclose wherein the server and the client perform communication in a full duplex mode through a shared memory and semaphore mechanism.
Dale teaches wherein the unique one server terminal and the client terminal perform communication in a full duplex mode through the shared memory and a semaphore mechanism ([0035] For each client-server connection, two socket connections may be established. Each of these connections carries a full-duplex packet stream between client and server).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Hendrick and apply them on the teachings of Dale to further implement wherein the server and the client perform communication in a full duplex mode through a shared memory and semaphore mechanism.  One would be motivated to do so because in order to improve better system and method to provide a full-duplex packet stream between client and server (Dale, [0035]).
Regarding to claim 17:
[Rejection rationale for claim 13 is applicable].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached on Monday-Thursday and biweekly Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN V DOAN/Examiner, Art Unit 2449           
                                                                                                                                                                                             
/VIVEK SRIVASTAVA/           Supervisory Patent Examiner, Art Unit 2449